Citation Nr: 0638349	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  06-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to formal education under the provisions of 
Chapter 31, Title 38, United States Code.  

(The issues of entitlement to service connection for hearing 
loss, entitlement to service connection for a left knee 
condition, hypertension, right knee strain, weight gain, 
gastrointestinal problems, and foot problems, to include as 
secondary to a bilateral ankle condition, and the issues of 
entitlement to increased evaluations for right and left ankle 
disabilities, each currently evaluated as 10 percent 
disabling, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to formal education under 
the vocational rehabilitation program.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in August 2006.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's vocational rehabilitation folder is not 
currently associated with the claims file.  As this folder 
contains the information and evidence pertinent to the claim 
on appeal, the RO/AMC must obtain the veteran's vocational 
rehabilitation folder and associate it with the claims file.  



Accordingly, the case is REMANDED for the following action:

Locate the veteran's vocational 
rehabilitation folder and associate it 
with the claims file.   

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



